DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-13 and 16 are pending and are allowed. 

Response to Amendment/Arguments
The Amendment filed 7/26/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Specification
The objection of the specification has been overcome by the amendments thereto.  The objection has been withdrawn. 
35 USC § 102 Rejection
The rejection of claims 1 and 4-8 for being anticipated by Lim et al. WO 2019/066553A2 (priority date: 9/28/2017), which teaches compounds such as 
    PNG
    media_image1.png
    262
    630
    media_image1.png
    Greyscale
,  has been overcome by English translation of the foreign priority Korean Appl. No. 10-2017-0035338 (filed 3/21/2017), which has affords the instant claims the earlier filing date of 3/21/2017. The rejection has been withdrawn. 
The rejection of claims 1 and 4-8 for being anticipated by Lim et al. US 10,756,276B2 (priority date: 10/18/2017), which teaches compounds such as 
    PNG
    media_image2.png
    197
    358
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    172
    396
    media_image3.png
    Greyscale
,  has been overcome by English translation of the foreign priority Korean Appl. No. 10-2017-0035338 (filed 3/21/2017), which has affords the instant claims the earlier filing date of 3/21/2017. The rejection has been withdrawn. 
Double Patenting Rejection
The terminal disclaimer filed on 7/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,756,276B2  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 1 and 4-8 over US 10,756,276B2 as well as the provisional rejections over Appl. Nos. 16/486,163 and 16/607,237 has been overcome by the Terminal Disclaimer filed.  The rejection has been withdrawn.

Rejoinder
Claims 1 and 4-8 are allowable. Claims 9-13 and 16, previously withdrawn from consideration as a result of an election of species requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement as set forth in the Office action mailed on 6/15/2020, is hereby withdrawn and claims 9-13 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the election/restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-13 and 16 are allowed for the reasons discussed above.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626